DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is identical to the one mailed on August 13, 2021, except that it adds discussion of a third relevant document (Leonard) at the end, and makes an additional comment about each of Lee and De Hoog.  Another copy of De Hoog is not provided with this Office Action nor is it cited again on a Notice of References Cited

Applicant’s response deadline is based on the mailing date of the instant Office Action, which supersedes the previous one.

Double Patenting

Note that the Examiner has not found a restriction requirement made by the USPTO in parent application 15/302408. So the designation of the instant application, 16/728474, as a divisional application of the parent application is voluntary.  As such, 1  


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,518,273 B2 in view of Lee et al. 
US 7,063,777 B2 (hereafter “Lee”).  The method of claim 1 of U.S. Patent No. 


claim 1 of the instant application 

    PNG
    media_image2.png
    62
    689
    media_image2.png
    Greyscale



claim 1 of U.S. Patent No. US 10,518,273 B2 (from which claim 3 depends)



    PNG
    media_image3.png
    71
    495
    media_image3.png
    Greyscale



claim 1 of the instant application


    PNG
    media_image4.png
    124
    731
    media_image4.png
    Greyscale


claim 1 of U.S. Patent No. US 10,518,273 B2 (from which claim 3 depends)


    PNG
    media_image5.png
    154
    526
    media_image5.png
    Greyscale





claim 1 of the instant application


    PNG
    media_image6.png
    290
    732
    media_image6.png
    Greyscale



claim 1 of U.S. Patent No. US 10,518,273 B2 (from which claim 3 depends)



    PNG
    media_image7.png
    295
    474
    media_image7.png
    Greyscale



claim 1 of the instant application


    PNG
    media_image8.png
    439
    714
    media_image8.png
    Greyscale












claim 1 of U.S. Patent No. US 10,518,273 B2 (from which claim 3 depends)



    PNG
    media_image9.png
    407
    484
    media_image9.png
    Greyscale


Claim 3 of U.S. Patent No. US 10,518,273 B2, though, does not disclose, as required by claim 1, of the instant application, 
	
    PNG
    media_image10.png
    93
    724
    media_image10.png
    Greyscale


Lee discloses a system for determining a dielectrophoretic cross-over frequency of a target particle, the system comprising: a chamber configured to receive a sample containing a target particle; an electric field source comprising an electrode; a signal generator in electrical communication with the electrode, the signal generator 


Other Relevant Prior Art
    
Lee, which is used as a secondary reference in the double patenting rejection of claim 1 above, discloses a system for determining a dielectrophoretic cross-over frequency of a target particle, the system comprising: a chamber configured to receive a sample containing a target particle; an electric field source comprising an electrode; a signal generator in electrical communication with the electrode, the signal generator and 2) further adjust the electric field such that the target particle changes direction and moves generally toward the electrode, wherein the path of movement of the target particle creates a reflex angle; . . . .(italicizing by the Examiner)”, although the signal generator of Lee does cause the electrical field to approximately pause movement, but not as a specific function of the generator (as implied by Figure 7 the frequency sweep of the signal generator will at a certain frequency cause the velocity of the target particle to be zero), and does adjust the electric field such that the target particle changes direction and moves generally toward the electrode (

    PNG
    media_image11.png
    322
    448
    media_image11.png
    Greyscale

	See col. 6:42-50).  Even if the path of movement of the target particle could be said to create a reflex angle when the dielectrophoretic force acting upon it changes from a positive dielectrophoretic force to a negative dielectrophoretic force (Figures 3(a) and 3(b)),  Lee also does not disclose that “the path of movement is used for identifying the dielectrophoretic cross-over frequency of the particle.”
	As explained in Lee, 
	
    PNG
    media_image12.png
    155
    565
    media_image12.png
    Greyscale

	  
	(col. 10:50-55) and


    PNG
    media_image13.png
    362
    558
    media_image13.png
    Greyscale

	
	(col. 11:49-63).



De Hoog et al. WO 2009/034514 A1 (hereafter “De Hoog”) discloses a system for determining a dielectrophoretic cross-over frequency of a target particle, the system comprising: a chamber configured to receive a sample containing a target particle; an electric field source comprising an electrode; a signal generator in electrical communication with the electrode, the signal generator configured to generate an electric field on the sample in a manner causing the target particle to move with respect to the electrode; and  an image recording device configured to record images of cells in the sample responding to the electric field, the images configured for identifying the path of movement of the target particle with respect to the electrode.  See the title, Abstract, Figure 2a, page 17, lines 19-30; and claim 11.  De Hoog, though, does not disclose having the signal generator configured to “1) adjust the electric field such that the target and 2) further adjust the electric field such that the target particle changes direction and moves generally toward the electrode, wherein the path of movement of the target particle creates a reflex angle; . . . .[italicizing by the Examiner]”, although the signal generator of De Hoog does cause the electrical field to approximately pause movement (this is implied as De Hoog discloses using an electric field to move particles towards the DEP cage and the trapping one or more of the particles (see, for example, page 5, lines 14-25)) and does adjust the electric field such that the target particle changes direction and moves generally toward the electrode (page 22, line 28  page 23, line 17).  De Hoog also does not disclose that “the path of movement is used for identifying the dielectrophoretic cross-over frequency of the particle.”
	As explained in De Hoog,

    PNG
    media_image14.png
    316
    928
    media_image14.png
    Greyscale

	(see page 4, lines 21-28), and

    PNG
    media_image15.png
    565
    904
    media_image15.png
    Greyscale

	
    PNG
    media_image16.png
    163
    849
    media_image16.png
    Greyscale

	(see page 16, line 21 – page 17, line 1).


Leonard et al., “Explorations of ABO-Rh antigen expressions on erythrocyte electrophoresis: Changes in cross-over frequency,”  Electrophoresis 2011, 32, 2512-2522 (“Leonard”)(this article is cited on Applicant’s Information Disclosure Statement).  Leonard discloses a system for determining a dielectrophoretic cross-over frequency of   and  an image recording device configured to record images of cells in the sample responding to the electric field, the images configured for identifying the path of movement of the target particle with respect to the electrode.  Note especially the following in Leonard  “AC Dielectrophoresis experiments were performed on quadrupole electrode configurations using an AC waveform generator (Agilent 33250A, Agilent, Santa Clara, CA, USA)…” (see page 2516); “Native erythrocyte suspensions and the corresponding modified erythrocyte suspensions of a single donation from each of the blood types (B-, B+, A+, A-, AB+, O+ and O-) were tested in a quadrupole microdevice at . . . “  (see page 2517); Figure 1, “nDEP” portion.  Also, “All blood types experienced strong nDEP at 100 kHz judged by rapid movement to the center of the four electrodes (Fig. 1). This is evident by comparing time zero (no field) to 2 s in Fig. 4A (B- native) and 4D (B- enzyme modified)…”  (see page 2517); and Figure 1, “pDEP” portion.  Also,
“Experiments were repeated for B+, B-, A+, A-, AB+, O+ and O-. Erythrocytes from each blood type transitioned from nDEP to pDEP and then back from pDEP to 



    PNG
    media_image17.png
    395
    625
    media_image17.png
    Greyscale




	However, the path of particle movement is not used for identifying the dielectrophoretic cross-over frequency of the particle.  As stated on page 15 of the Non-Final Office action mailed June 01, 2018 in the parent application, 15/302408, 

  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	August 11, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        (A) The applicant voluntarily files two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application . Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1379, 68 USPQ2d 1865, 1870 (Fed. Cir. 2003) (For claims that were not in the original application and are first formally entered in a later divisional application, 35 U.S.C. 121  "does not suggest that the original application merely needs to provide some support for claims that are first entered formally in the later divisional application." Id.); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See MPEP 804.01.